       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 1 of 56




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES EVERETT SHELTON, individually,
  and on behalf of all others similarly situated,

                         Plaintiff,
                                                    Civil Action No. 2:20-cv-01763
  V.                                                Hon. Nitza I. Quinones Alejandro

  COMCAST CORPORATION and COMCAST
  CABLE COMMUNICATIONS, LLC,

                         Defendants.

                             DECLARATION OF JULIE BUSTA

       I, Julie Busta, hereby declare as follows:

       1.     I am an associate in the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

of record for Comcast Corporation and Comcast Cable Communications, LLC ("Defendants") in

the above-captioned matter. I am an attorney in good standing admitted to the bar of the Supreme

Court of Pennsylvania and am admitted to practice before the United States District Court for the

Eastern District of Pennsylvania. I submit this declaration in support of Defendants' Motion to

Compel Individual Arbitration and Stay Proceedings. If called as a witness, I would and could

competently testify to all of the following, which is within my personal knowledge.

       2.     On or about April 14, 2020, counsel for Plaintiff James Shelton ("Plaintiff')

provided Plaintiff's home address and telephone number to Defendants' counsel. The address that

Plaintiff's counsel provided was on Covered Bridge Road, King of Prussia, PA 19406, and the

telephone number was - - 3 9 4 2 .

       3.     Attached hereto as Exhibit A is a true and correct (although redacted) copy of a

public records report related to Plaintiff James Shelton, which the undersigned generated on

August 17, 2020. According to this report, (see pages 1, 2), Plaintiff resides at the address
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 2 of 56




identified by his counsel on Covered Bridge Road, King of Prussia, PA 19406, along w i t h -

-and

       4.      As can be seen in the foregoing public records report, Plaintiff has no association

with the address 16 Catfish Lane, Norristown, PA 19403. See generally Ex. A.

       5.      Attached hereto as Exhibit B is a true and correct copy of the results for the

property records search for Montgomery County for 16 Catfish Lane. According to this record,

situated at 16 Catfish Lane, Norristown, PA 19403 is a residence owned by Danon J. Doyle since

March 28, 2018.

       6.      Attached hereto as Exhibit C is a true and correct copy of the Commonwealth of

Pennsylvania Department of State filings for Final Verdict Solutions. According to this filing,

Final Verdict Solutions is registered by James Shelton, with an address on Covered Bridge Road,

King of Prussia, PA 19406. The filing also shows that Final Verdict Solutions has been registered

at this address since March 7, 2016.

       7.      Attached hereto as Exhibit Dis a certified transcription of call recordings provided

to the undersigned by Defendants in connection with this matter. The underlying call recordings

were kept in the ordinary course of business and are of calls made by Plaintiff on January 29, 2020,

to Comcast in connection with Comcast services provided at his address on Covered Bridge Road,

King of Prussia, PA 19406.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best ofmy knowledge. Executed thisl:f1day of August, 2020,

in Philadelphia, Pennsylvania.
Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 3 of 56




            EXHIBIT A
8/17/2020             Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 4 of 56




       Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes entered
       poorly, processed incorrectly and is generally not free from defect. This system should not be relied upon as definitively accurate.
       Before relying on any data this system supplies, it should be independently verified. For Secretary of State documents, the following
       data is for information purposes only and is not an official record. Certified copies may be obtained from that individual state's
       Department of State. The criminal record data in this product or service may include records that have been expunged, sealed, or
       otherwise have become inaccessible to the public since the date on which the data was last updated or collected.

       Accurint does not constitute a "consumer report" as that term is defined in the federal Fair Credit Reporting Act, 15 USC 1681 et seq.
       (FCRA). Accordingly, Accurint may not be used in whole or in part as a factor in determining eligibility for credit, insurance, employment
       or another permissible purpose under the FCRA.

       Your DPPA Permissible Use: Civil, Criminal, Administrative, or Arbitral Proceedings
       Your GLBA Permissible Use: Legal Compliance
       Your DMF Permissible Use: Legitimate Business Purpose Pursuant to a Law, Government Rule, Regulation, or Fiduciary Duty



       Comprehensive Report

        Date: 08/17/20                                                                               Report Legend:
        Reference Code: 700037.0062                                                                    - Shared Address
                                                                                                       - Deceased

        Report processed by:                                                                           - Probable Current Address
        Akin Gump Strauss Hauer Feld
        2300 N FIELD ST STE 1800
        DALLAS, TX 75201
        214-969-4628 Main Phone
        214-969-4343 Fax



       Subject Information                            AKAs                                                   Indicators
       (Best Information for Subject)                 (Names Associated with Subject)
       Name: JAMES E SHELTON                                                                                 Bankruptcy: No
       Date of Birth: 12/xx/1995                      JAMES E SHELTON                                        Property: No
       Age: 24                                           Age: 24 SSN:                                        Corporate Affiliations: No
       SSN:                  issued in                JAMES EVERETT SHELTON
       Pennsylvania between 2/2/1996 and                 SSN:
       2/1/1999                                       JAMES SHELTON
       View All SSN Sources                              SSN:
                                                         Utility Locator - Connect Date: 6/18/2017




       Others Associated With Subjects SSN:
       (DOES NOT usually indicate any type of fraud or deception)
            [None Found]


       Address Summary:          View All Address Variation Sources

                 COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY COUNTY (Feb 2015 - Aug 2020)
                 Utility Locator - Connect Date: 2/28/2015
                   HESSLER RD APT 2, CLEVELAND, OH 44106-3941, CUYAHOGA COUNTY (Nov 2017 - Jan 2018)
                   POTOMAC PSGE UNIT 704, OXON HILL, MD 20745-1579, PRINCE GEORGE'S COUNTY
       (Jun 2014 - Oct 2017)
               Utility Locator - Connect Date: 6/18/2017


       Active Address(es):        View All Address Variation Sources


https://secure.accurint.com/app/bps/report                                                                                                          1/27
8/17/2020             Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 5 of 56

                   POTOMAC PSGE UNIT 704, OXON HILL, MD 20745-1579, PRINCE GEORGE'S COUNTY
       (Jun 2014 - Oct 2017)
               Utility Locator - Connect Date: 6/18/2017
               Name Associated with Address:
                    JAMES SHELTON
               Property Ownership Information for this Address
                    Property:
                         Parcel Number - 104-D3-000-000-00000
                         Book - 35075
                         Page - 341
                        Owner Name:
                        Owner Name 2:
                         Property Address: -     POTOMAC PSGE UNIT 704, OXON HILL, MD 20745-1579, PRINCE
       GEORGE'S COUNTY
                         Sale Date - 07/24/2013
                         Sale Price - $512,900
                         Land Usage - CONDOMINIUM
                         Subdivision Name - ONE NATIONAL HARBOR CONDO
                         Total Market Value - $460,000
                         Assessed Value - $460,000
                         Land Value - $138,000
                         Improvement Value - $322,000
                         Land Size - 309 Square Feet
                         Year Built - 2008
                        Seller Name: NHL RESIDENTIAL DEV INC
                         Loan Amount - $512,900
                         Loan Type - VETERANS ADMINISTRATION
                         Lender Name - ATLANTIC COAST MTG
                         Data Source - A
               Neighborhood Profile (2010 Census)
                     Average Age: 46
                     Median Household Income: $124,863
                     Median Owner Occupied Home Value: $425,100
                     Average Years of Education: 14



       Previous And Non-Verified Address(es):   View All Address Variation Sources

                 COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY COUNTY (Feb 2015 - Aug 2020)
                 Utility Locator - Connect Date: 2/28/2015
                 Name Associated with Address:
                      JAMES EVERETT SHELTON
                          Current Residents at Address:



                      JAMES E SHELTON

             Property Ownership Information for this Address
                Property:
                     Parcel Number -
                     Book - 5049
                     Page - 2231
                     Owner Name:
                     Owner Name 2:
                     Property Address: -    COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY
       COUNTY
                     Sale Date - 07/08/1993
                     Sale Price - $194,000
                     Land Usage - SFR
                     Assessed Value - $179,640

https://secure.accurint.com/app/bps/report                                                                    2/27
8/17/2020             Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 6 of 56
                         Land Size - 12,000 Square Feet
                         Year Built - 1970
                        Seller Name:
                        Seller Name 2:
                         Legal Description - L 9
                         Loan Amount - $155,000
                         Loan Type - CONVENTIONAL
                         Lender Name - PINNACLE MTG INV CORP
                         Data Source - A
                 Neighborhood Profile (2010 Census)
                     Average Age: 39
                     Median Household Income: $89,894
                     Median Owner Occupied Home Value: $342,655
                     Average Years of Education: 14

                   HESSLER RD APT 2, CLEVELAND, OH 44106-3941, CUYAHOGA COUNTY (Nov 2017 - Jan 2018)
                 Name Associated with Address:
                    JAMES E SHELTON
                       Current Residents at Address:




                 Property Ownership Information for this Address
                     Property:
                         Parcel Number - 120-28-053
                         Owner Name:         HESSLER LLC
                         Property Address -       HESSLER RD APT 2, CLEVELAND, OH 44106-3941, CUYAHOGA COUNTY
                         Owner Address:         HESSLER RD APT 2, CLEVELAND, OH 44106-3941, CUYAHOGA COUNTY
                         Sale Date - 10/12/2011
                         Loan Amount - $715,000
                         Loan Type - CONVENTIONAL
                         Data Source - A
                 Neighborhood Profile (2010 Census)
                     Average Age: 21
                     Median Household Income: $24,688
                     Median Owner Occupied Home Value: $120,455
                     Average Years of Education: 13



       Bankruptcies:

            [None Found]



       Liens and Judgments:

            Filing Number: 201719463
            Filing Type: CIVIL NEW FILING
            Location: MONTGOMERY COUNTY PROTHONOTARY
            State: PA
            Original Filing Date: 8/2/2017
            Amount:
            Debtor Name: JAMES E SHELTON
            Debtor SSN:
            Debtor Address:        COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778
            Debtor Name: FINAL VERDICT SOLUTIONS
            Debtor SSN:
            Debtor Address:        COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778
            Debtor Name: SANTANDER BANK NA
https://secure.accurint.com/app/bps/report                                                                      3/27
8/17/2020             Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 7 of 56
            Debtor SSN:
            Debtor Address:         PENN ST, READING, PA 19601-3544
            Creditor:



       UCC Filings:
          [None Found]


       Phones Plus: Phone Finder Ultimate
           Phones Plus1
           Name: JAMES SHELTON
           Address:     POTOMAC PSGE UNIT 704, OXON HILL, MD 20745-1579
           Phone Number:               - EDT
           Phone Type: Mobile
           Carrier: SPRINT SPECTRUM L.P. - (WILMINGTON, DE)

            Phones Plus2
            Name: JAMES SHELTON
            Address:     COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778
            Phone Number:         3942 - EDT
            Phone Type: Mobile
            Carrier: VERIZON WIRELESS-PA - (BETHLEHEM, PA)


       People at Work:
       Maximum 50 People at Work records returned

            Name: JAMES E SHELTON
            Title: DIRECTOR
            SSN:
            Company: FINAL VERDICT SOLUTIONS
            Address:     COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778
            Phone:          3942 - EDT
            FEIN:
            Dates: Aug 9, 2018

            Name: JAMES E SHELTON
            Title: MEMBER
            SSN:
            Company: JSAP ENTERPRISES LLC
            Address:       HESSLER RD APT 2, CLEVELAND, OH 44106-3941
            Phone:
            FEIN:
            Dates: Nov 18, 2017

            Name: JAMES E SHELTON
            Title: DIRECTOR
            SSN:
            Company: FINAL VERDICT SOLUTIONS
            Phone:          3942 - EDT
            FEIN:
            Dates: May 25, 2016

            Name: JAMES E SHELTON
            Title: DIRECTOR ,
            SSN:
            Company: FINAL VERDICT SOLUTIONS
            Phone:           3942 - EDT
            FEIN:
            Dates: Apr 11, 2016 - May 25, 2016

https://secure.accurint.com/app/bps/report                                                     4/27
8/17/2020             Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 8 of 56




       Driver's License Information:
           [None Found]


       Possible Properties Owned by Subject:
          [None Found]



       Watercraft:
          [None Found]


       FAA Certifications:
          [None Found]


       FAA Aircrafts:
          [None Found]


       Possible Criminal Records:
          [None Found]


       Sexual Offenses:
          [None Found]


       Florida Accidents:
           [None Found]


       Professional License(s):
           [None Found]


       Voter Registration:
           [None Found]


       Hunting/Fishing Permit:
          [None Found]


       Concealed Weapons Permit:
          [None Found]


       Firearms and Explosives:
           [None Found]


       DEA Controlled Substances:
          [None Found]


       Possible Associates:

            [None Found]


       Possible Relative Summary: (Click on name to link to more details within this report - No Charge)



https://secure.accurint.com/app/bps/report                                                                 5/27
8/17/2020              Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                    Comprehensive Report 08/18/20 Page 9 of 56


            >                         , Age 57
                >>                                  - (AKA), Age 57
                >>                           - (AKA), Age 57
                >>                              - (AKA), Age 57
                >>                               - (AKA), Age 57
                >>                                 - (AKA), Age 57
                >>                                     , Age 92
                 >>>                                           - (AKA), Age 92
                 >>>                                      - (AKA), Age 92
                 >>>                             - (AKA), Age 92
                 >>>                            - (AKA), Age 92
                 >>>                                           - (AKA), Age 91
                 >>>                                        - (AKA), Age 91
                  >>>                                              - (AKA), Age 92
                >>                                 , Age 51
                  >>>                                      - (AKA), Age 51
                  >>>                                      - (AKA), Age 51
                  >>>                          - (AKA), Age 51
                  >>>                                    - (AKA), Age 51
                  >>>                   - (AKA), Age 51
                  >>>                                   - (AKA), Age 51
                  >>>                           - (AKA), Age 51
                  >>>                                  - (AKA), Age 51
                  >>>                - (AKA), Age 51
                  >>>                                   - (AKA), Age 51
                  >>>                                   - (AKA), Age 51
                  >>>                                    - (AKA), Age 51
                  >>>                                      - (AKA), Age 51
                >>                                , Age 53
                  >>>                                            - (AKA), Age 53
                  >>>                        - (AKA), Age 53
                  >>>                                 - (AKA), Age 53
                  >>>                                   - (AKA), Age 53
                  >>>                                             - (AKA), Age 53
                  >>>                          - (AKA), Age 53
                  >>>                                            - (AKA), Age 53
                  >>>                                 - (AKA), Age 53
                  >>>                                         - (AKA), Age 53
                  >>>                      - (AKA), Age 53
                  >>>                                   - (AKA), Age 53
                  >>>                                 - (AKA), Age 53
                  >>>                                      - (AKA), Age 53
                  >>>                                        , Age 56
                    >>>>                             - (AKA), Age 56
                    >>>>                            - (AKA), Age 56
                    >>>>                            - (AKA), Age 56
                    >>>>                             - (AKA), Age 57
                  >>>                        , Age 24
                  >>>                                , Age 22
                 >>>                               , Age 66
                     >>>>                                - (AKA), Age 66
                     >>>>                                 - (AKA), Age 66
                     >>>>                         - (AKA), Age 66
                   >>>>                                  - (AKA), Age 67
                 >>>                                 , Age 65
                   >>>>                                   - (AKA), Age 65
                   >>>>                           - (AKA), Age 65
https://secure.accurint.com/app/bps/report                                                       6/27
8/17/2020             Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                    Comprehensive Report08/18/20 Page 10 of 56
                     >>>>                    - (AKA), Age 65
                     >>>>                             - (AKA), Age 65
                     >>>>                                      - (AKA), Age 64
                >>                            , Age 60
                  >>>                                - (AKA), Age 60
                  >>>                                     - (AKA), Age 60
                  >>>                               - (AKA), Age 60
                  >>>                            , Age 61
                  >>>                                , Age 61
                    >>>>                                      - (AKA), Age 61
                    >>>>                                   - (AKA), Age 65
                    >>>>                                   - (AKA), Age 61
                    >>>>                                   - (AKA), Age 65
                    >>>>                                - (AKA), Age 65
                    >>>>                                - (AKA), Age 61
                    >>>>                                   - (AKA), Age 61
                    >>>>                                - (AKA), Age 61
                    >>>>                                   - (AKA), Age 61
                    >>>>                                   - (AKA), Age 61
                    >>>>                              - (AKA), Age 61
                  >>>                            , Age 32
                    >>>>                        - (AKA), Age 32
                    >>>>                           - (AKA), Age 32
                    >>>>                                          - (AKA), Age 31
                    >>>>                           - (AKA), Age 32
                    >>>>                                          - (AKA), Age 32
                  >>>                                             , Age 60
                    >>>>                             - (AKA), Age 60
                  >>>                                    , Age 92
                >>                                              , Age 62
                  >>>                                     - (AKA), Age 62
                  >>>                                                  - (AKA), Age 62
                  >>>                            - (AKA), Age 62
                  >>>                            - (AKA), Age 62
                  >>>                                 - (AKA), Age 62
                  >>>                                      - (AKA), Age 62
                  >>>                                        , Age 66
                    >>>>                                             - (AKA), Age 66
                    >>>>                                        - (AKA), Age 66
                    >>>>                               - (AKA), Age 66
                    >>>>                             - (AKA), Age 66
                    >>>>                                   - (AKA), Age 66
                    >>>>                               - (AKA), Age 66
                    >>>>                 - (AKA), Age 66
                    >>>>                                          - (AKA), Age 66
                    >>>>                                - (AKA), Age 66
                    >>>>                               - (AKA), Age 66
                  >>>                                                , Age 32
                    >>>>                                   - (AKA), Age 32
                    >>>>                                                  - (AKA), Age 32
                    >>>>                                      - (AKA), Age 32
            >                         , Age 57
                >>                     - (AKA), Age 57
                >>                          - (AKA), Age 57
                >>                         - (AKA), Age 57
            >                           , Age 22
                >>                             - (AKA)



       Possible Relatives:

https://secure.accurint.com/app/bps/report                                                       7/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 11 of 56
            ** Relative Results Limited to 20 - Use Maximum Relatives to Return Option to adjust limit **


                           issued in Pennsylvania between 1/1/1979 and 12/31/1981
                 Names Associated with Relative:

                                    issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                    issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                    issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                    issued in Pennsylvania between 1/1/1979 and 12/31/1981

                               issued in Pennsylvania between 1/1/1979 and 12/31/1981
                 Previous And Non-Verified Address(es):

                       COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY COUNTY
       (Jul 1993 - Jun 2020)
                     Current Residents at Address:



                           JAMES E SHELTON




                      KENNERLY RD, SPRINGFIELD, PA 19064-2021, DELAWARE COUNTY (Jul 2015)
                      KENNERLY RD, SPRINGFIELD, PA 19064-2131, DELAWARE COUNTY (Oct 2009 - Jul 2015)
                      Current Residents at Address:




                      Current Residents at Address:




                     COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406, MONTGOMERY COUNTY (May 1999)




                      Current Residents at Address:




                 Possible Relative:

https://secure.accurint.com/app/bps/report                                                                  8/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 12 of 56


                                    issued in Pennsylvania between 1/1/1936 and 12/31/1951
                              SSN belongs to a person reported as deceased.
                      Names Associated with Relative:


                                        issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                      SSN belongs to a person reported as deceased.


                                        issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                      SSN belongs to a person reported as deceased.


                                        issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                      SSN belongs to a person reported as deceased.


                                        issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                      SSN belongs to a person reported as deceased.


                                        issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                      SSN belongs to a person reported as deceased.


                                        issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                      SSN belongs to a person reported as deceased.


                                     issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                   SSN belongs to a person reported as deceased.
                      Previous And Non-Verified Address(es):



                           Current Residents at Address:




                           Current Residents at Address:




                                issued in Pennsylvania between 1/1/1979 and 12/31/1981
                      Names Associated with Relative:

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981


https://secure.accurint.com/app/bps/report                                                        9/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 13 of 56
                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                    issued in Pennsylvania between 1/1/1979 and 12/31/1981
                      Previous And Non-Verified Address(es):

                           Current Residents at Address:




                           Current Residents at Address:




                           Current Residents at Address:




                           Current Residents at Address:




                           Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                        10/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 14 of 56
                                issued in Pennsylvania between 1/1/1979 and 12/31/1981
                      Names Associated with Relative:

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                         issued in Pennsylvania between 1/1/1979 and 12/31/1981

                                     issued in Pennsylvania between 1/1/1979 and 12/31/1981
                      Active Address(es):


                           Current Residents at Address:




                      Previous And Non-Verified Address(es):

                           Current Residents at Address:




                           Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                        11/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 15 of 56




                           Current Residents at Address:




                           Current Residents at Address:




                           Current Residents at Address:




                           Possible Relative:

                                         issued in Pennsylvania between 1/1/1977 and 12/31/1979
                               Names Associated with Relative:

                                                issued in Pennsylvania between 1/1/1977 and 12/31/1979

                                                issued in Pennsylvania between 1/1/1977 and 12/31/1979

                                                issued in Pennsylvania between 1/1/1977 and 12/31/1979

                                              issued in Pennsylvania between 1/1/1977 and 12/31/1979
                               Active Address(es):

                                    Current Residents at Address:




                               Previous And Non-Verified Address(es):

                                    Current Residents at Address:




                               Current phones listed at this address:




https://secure.accurint.com/app/bps/report                                                               12/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 16 of 56




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                          issued in Pennsylvania between 8/2/1996 and 7/1/1999
                               Active Address(es):

                                    Current Residents at Address:




                                          issued in Pennsylvania between 6/2/1998 and 7/1/2001
                               Active Address(es):


                                    Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                       13/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 17 of 56




                                         issued in Pennsylvania between 1/1/1970 and 12/31/1972
                                       SSN belongs to a person reported as deceased.
                               Names Associated with Relative:


                                               issued in Pennsylvania between 1/1/1970 and 12/31/1972
                                             SSN belongs to a person reported as deceased.


                                               issued in Pennsylvania between 1/1/1970 and 12/31/1972
                                             SSN belongs to a person reported as deceased.


                                               issued in Pennsylvania between 1/1/1970 and 12/31/1972
                                             SSN belongs to a person reported as deceased.


                                              issued in Pennsylvania between 1/1/1970 and 12/31/1972
                                            SSN belongs to a person reported as deceased.
                               Previous And Non-Verified Address(es):

                                    Current Residents at Address:




                                    Current Residents at Address:




                               Current phones listed at this address:




                                    Current Residents at Address:




                                    Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                              14/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 18 of 56




                                    Current Residents at Address:




                                             issued in Pennsylvania between 1/1/1971 and 12/31/1973

                               Names Associated with Relative:

                                                issued in Pennsylvania between 1/1/1971 and 12/31/1973



                                                issued in Pennsylvania between 1/1/1971 and 12/31/1973



                                                issued in Pennsylvania between 1/1/1971 and 12/31/1973



                                                issued in Pennsylvania between 1/1/1971 and 12/31/1973



                                                issued in Pennsylvania between 1/1/1971 and 12/31/1973

                               Previous And Non-Verified Address(es):

                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:



https://secure.accurint.com/app/bps/report                                                               15/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 19 of 56




                                    Current Residents at Address:




                                    Current Residents at Address:




                                issued in Pennsylvania between 1/1/1976 and 12/31/1977
                      Names Associated with Relative:

                                         issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                         issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                    issued in Pennsylvania between 1/1/1976 and 12/31/1977
                      Previous And Non-Verified Address(es):

                           Current Residents at Address:




                           Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                        16/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 20 of 56




                           Current Residents at Address:




                           Possible Relative:



                                             nd Non-Verified Address(es):

                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                         issued in Pennsylvania between 1/1/1976 and 12/31/1977
                               Names Associated with Relative:

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                                 issued in Pennsylvania between 1/1/1976 and 12/31/1977
https://secure.accurint.com/app/bps/report                                                                17/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 21 of 56




                                               issued in Pennsylvania between 1/1/1976 and 12/31/1977

                                             issued in Pennsylvania between 1/1/1976 and 12/31/1977
                               Previous And Non-Verified Address(es):

                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                         issued in Pennsylvania between 1/1/1992 and 7/31/1995
                               Names Associated with Relative:




                                             issued in Pennsylvania between 1/1/1992 and 7/31/1995
                               Previous And Non-Verified Address(es):

                                    Current Residents at Address:
https://secure.accurint.com/app/bps/report                                                              18/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 22 of 56




                                    Current Residents at Address:



                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                         issued in Pennsylvania between 1/1/1975 and 12/31/1976
                               Names Associated with Relative:

                                             issued in Pennsylvania between 1/1/1975 and 12/31/1976
                               Previous And Non-Verified Address(es):
https://secure.accurint.com/app/bps/report                                                            19/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 23 of 56


                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




                                          issued in Pennsylvania between 1/1/1936 and 12/31/1951
                                        SSN belongs to a person reported as deceased.
                               Previous And Non-Verified Address(es):

                                    Current Residents at Address:




                                    Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                         20/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 24 of 56




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    issued in Pennsylvania between 1/1/1973 and 12/31/1974

                      Names Associated with Relative:

                                         issued in Pennsylvania between 1/1/1973 and 12/31/1974


                                         issued in Pennsylvania between 1/1/1973 and 12/31/1974


                                         issued in Pennsylvania between 1/1/1973 and 12/31/1974


                                         issued in Pennsylvania between 1/1/1973 and 12/31/1974



                                         issued in Pennsylvania between 1/1/1973 and 12/31/1974


                                         issued in Pennsylvania between 1/1/1973 and 12/31/1974

                      Active Address(es):

                           Current Residents at Address:




                      Previous And Non-Verified Address(es):

                           Current Residents at Address:




                           Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                        21/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 25 of 56




                           Current Residents at Address:




                           Current Residents at Address:




                           Current Residents at Address:




                           Possible Relative:

                                             issued in Kentucky between 1/1/1972 and 12/31/1973

                               Names Associated with Relative:

                                                issued in Kentucky between 1/1/1972 and 12/31/1973


                                                issued in Kentucky between 1/1/1972 and 12/31/1973



                                                issued in Kentucky between 1/1/1972 and 12/31/1973


                                                issued in Kentucky between 1/1/1972 and 12/31/1973



                                                issued in Kentucky between 1/1/1972 and 12/31/1973



                                                issued in Kentucky between 1/1/1972 and 12/31/1973


                                                issued in Kentucky between 1/1/1972 and 12/31/1973



                                                issued in Kentucky between 1/1/1972 and 12/31/1973



                                                issued in Kentucky between 1/1/1972 and 12/31/1973


                                                issued in Kentucky between 1/1/1972 and 12/31/1973
https://secure.accurint.com/app/bps/report                                                           22/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 26 of 56

                               Active Address(es):



                                    Current Residents at Address:




                               Previous And Non-Verified Address(es):




                                    Current Residents at Address:




                                    Current Residents at Address:



       (May 2011 - Sep 2011)
                                    Current Residents at Address:




                                    Current Residents at Address:




                                         issued in New Jersey between 1/1/1990 and 12/31/1991
                               Names Associated with Relative:

                                               issued in New Jersey between 1/1/1990 and 12/31/1991

                                               issued in New Jersey between 1/1/1990 and 12/31/1991




                                    Current Residents at Address:




                                    Current Residents at Address:




                                    Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                            23/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 27 of 56




                                    Current Residents at Address:




                                    Current Residents at Address:



                                    Current Residents at Address:



                                    Current Residents at Address:




                                    Current Residents at Address:




                           issued in New Jersey between 1/1/1975 and 12/31/1976
                 Names Associated with Relative:

                                    issued in New Jersey between 1/1/1975 and 12/31/1976

                                    issued in New Jersey between 1/1/1975 and 12/31/1976

                               issued in New Jersey between 1/1/1975 and 12/31/1976
                 Previous And Non-Verified Address(es):
                       COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY COUNTY
       (Jul 1993 - Jun 2020)
                     Current Residents at Address:



                           JAMES E SHELTON




                      Current Residents at Address:




https://secure.accurint.com/app/bps/report                                                      24/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 28 of 56




                 Names Associated with Relative:

                 Previous And Non-Verified Address(es):
                       COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY COUNTY
       (Jul 2014 - Jun 2020)
                     Current Residents at Address:



                           JAMES E SHELTON




       Neighbors:

            Neighborhood:
                   COVERED BRIDGE RD, KING OF PRUSSIA, PA 19406-1778, MONTGOMERY COUNTY (Feb 2015 - Aug 2020)
                   Residents:




                           JAMES E SHELTON DOB: 12/xx/1995
                                        issued in Pennsylvania between 2/2/1996 and 2/1/1999




                      Address(es):




                           Residents:

                                             issued in Pennsylvania between 1/1/1963 and 12/31/1965

                                             issued in Pennsylvania between 1/1/1962 and 12/31/1963




       (Aug 2007 - Jun 2020)
                        Residents:

                                             issued in New York between 1/1/1964 and 12/31/1966

                                             issued in Pennsylvania between 12/3/1996 and 12/1/1999




                           Residents:

                                             issued in Virginia between 1/1/1968 and 12/31/1969


https://secure.accurint.com/app/bps/report                                                                      25/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 29 of 56




            Neighborhood:

                      Residents:

                                             issued in Ohio between 1/1/1992 and 6/1/1994

                                             issued in Colorado between 12/4/2007 and 6/2/2008

                                             issued in Arizona between 5/2/1998 and 9/1/1998

                                             issued in California between 11/2/2000 and 3/1/2001



                      Address(es):

                           Residents:




                                                issued in Pennsylvania between 8/2/1997 and 9/1/2001




                                                 issued in Ohio between 5/2/1997 and 5/3/1999

                           Residents:

                                                 issued in Texas between 11/4/1997 and 5/1/1998

                                                 issued in Arizona between 5/2/1998 and 9/1/1998

            Neighborhood:




                      Address(es):


                           Residents:




                      1



                                                 issued in Missouri between 1/1/1969 and 12/31/1970



                           Residents:

                                                 issued in District of Columbia between 1/1/1979 and 12/31/1980

                                                 issued in New Jersey between 1/1/1973 and 12/31/1975




https://secure.accurint.com/app/bps/report                                                                        26/27
8/17/2020            Case 2:20-cv-01763-NIQA Document 17-2 Filed
                                                   Comprehensive Report08/18/20 Page 30 of 56




       Source Information:
             All Sources                         20 Source Document(s)
             Liens and Judgments                 1 Source Document(s)
             Person Locator 1                    1 Source Document(s)
             PhonesPlus Records                  2 Source Document(s)
             Historical Person Locator           1 Source Document(s)
             Utility Locator                     4 Source Document(s)
             Person Locator 5                    4 Source Document(s)
             Person Locator 6                    7 Source Document(s)




https://secure.accurint.com/app/bps/report                                                      27/27
Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 31 of 56




            EXHIBIT B
8/4/2020             Case 2:20-cv-01763-NIQA Document   17-2Pennsylvania
                                                  Montgomery, Filed 08/18/20 Page 32 of 56
 PARID: 430017249006
 DOYLE DANON J                                                                                  16 CATFISH LN
 Parcel

 TaxMapID                                     43MHP30024
 Parid                                        43-00-17249-00-6
 Land Use Code                                1221
 Land Use Description                         R - MOBILE HOME - RENTED LOT - PARK
 Property Location                            16 CATFISH LN
 Lot #                                        24
 Lot Size
 Front Feet
 Municipality                                 LOWER PROVIDENCE
 School District                              METHACTON
 Utilities                                    PUBLIC WATER/PUBLIC SEWER/


 Owner

 Name(s)                                      DOYLE DANON J
 Name(s)
 Mailing Address                              16 CATFISH LN
 Care Of
 Mailing Address
 Mailing Address                              NORRISTOWN PA 19403


 Current Assessment

  Appraised Value                         Assessed Value                        Restrict Code

  14,330                                  14,330



 Estimated Taxes

 County                                       50
 Montco Community College                     6
 Municipality                                 30
 School District                              442
 Total                                        528
 Tax Lien                                     Tax Claim Bureau Parcel Search


 Last Sale

 Sale Date                                    28-MAR-18
 Sale Price
 Tax Stamps
 Deed Book and Page                           MHP-MHP
 Grantor                                      BUTCHER LOUISA
 Grantee                                      DOYLE DANON J
 Date Recorded                                28-MAR-18


https://propertyrecords.montcopa.org/pt/Datalets/PrintDatalet.aspx?pin=430017249006&gsp=PROFILEALL&taxyear=2020&jur=046&ownseq=0&card…   1/2
Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 33 of 56




            EXHIBIT C
8/4/2020                Case 2:20-cv-01763-NIQAhttps://www.corporations.pa.gov/Search/CorpSearch
                                                   Document 17-2 Filed 08/18/20 Page 34 of 56

     Corporations             Search Business Entities (corpsearch.aspx)       Search UCC Transactions (uccsearch.aspx)        Forms

      Contact Corporations (http://www.dos.pa.gov/BusinessCharities/Pages/default.aspx)                           Login (https://hub.business.pa.gov/login)



     Search entity / Select entity / Order documents



     Order Business Documents



                                                                                                                                       Date: 08/04/2020


           Business Name History
            Name                                                                                Name Type

            Final Verdict Solutions                                                             Current Name


                                                                 Business Entity Details
                                                                        Officers
            Name                                                    Final Verdict Solutions

            Entity Number                                           6368615

            Entity Type                                             Fictitious Names

            Status                                                  Active

            Citizenship                                             Domestic

            Entity Creation Date                                    03/07/2016

            Effective Date                                          03/07/2016

            State Of Inc                                            PA

            Address                                                        Covered Bridge Road King of Prussia PA 19406 Montgomery



            Name                                                    James Shelton

            Title                                                   OWNER

            Address                                                        Covered Bridge Road King Of Prussia PA 19406




           Filed Documents
           The information presented below is for your reference. To place an order you will need to log in. If you do not have a PENN File account, you
           may register for an account by clicking here (/Account/Register_account).

           Show 25         entries                                                                    Filter Records

                                                             Plain                         Certified Certified
                                                             Copy                           Copy      Copy     Microfilm Microfilm Microfilm Line
            Select         Date        Document      Pages Quantity#          Price       Quantity#   Price        #       Start     End     Total




https://www.corporations.pa.gov/Search/CorpSearch                                                                                                             1/2
8/4/2020                Case 2:20-cv-01763-NIQAhttps://www.corporations.pa.gov/Search/CorpSearch
                                                   Document 17-2 Filed 08/18/20 Page 35 of 56
                                                                   Plain                      Certified Certified
                                                                   Copy                        Copy      Copy     Microfilm Microfilm Microfilm Line
            Select           Date          Document        Pages Quantity#       Price       Quantity#   Price        #       Start     End     Total

                       03/07/2016          Application        2       1          $3.00               0      $40.00
                                           for
                                           Registration
                                           of Fictitious
                                           Name 1

           Showing 1 to 1 of 1 entries                                                                                  Previous   1     Next

                     All            All Certified      2      Quantity #     1            $46.00
                     Dates          Copies

                     All            All Plain          2      Quantity #     1             $6.00
                     Dates          Copies




           Certified Documents
            Select     Date                Document         Pages                        Quantity#        Price                     Line Total

                       08/04/2020          Index and              1                           1          $15.00
                                           Docket Report

                       08/04/2020          Index and              1                           1          $55.00
                                           Docket
                                           Certified
                                           Report


           Order Total :


       << Back to Search Results

                                                                                                                                           Login




https://www.corporations.pa.gov/Search/CorpSearch                                                                                                  2/2
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 36 of 56



                                                                   Page 1

1
2
3
4
5
6
7
8
9
10
11
12
13      Shelton/Comcast Call
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 37 of 56



                                                                    Page 2

1                      CAMILLE:     Thank you for calling X1.
2       This is Camille.          May I please have your first
3       and last name?
4                      JAMES SHELTON:          James Shelton.
5                      CAMILLE:     Hello, James?             Good morning.
6       How may I help you?
7                      JAMES SHELTON:          I'm trying to watch
8       Netflix and when I click on the Netflix app, it
9       doesn't work.
10                     CAMILLE:     Okay.        What exactly do you
11      mean?       It's not letting you in?                Does it crash,
12      or --
13                     JAMES SHELTON:          It crashed.        The app
14      isn't -- it won't open.              I click it and it goes
15      back to the TV channel.
16                     CAMILLE:     Okay.        That's inside, like
17      the -- that's inside the X1 platform, right?
18                     JAMES SHELTON:          I click the Xfinity
19      button, go to on demand, then go to Netflix,
20      click that --
21                     CAMILLE:     Yeah.
22                     JAMES SHELTON:          -- and it doesn't work.
23                     CAMILLE:     Okay.        Closed down.       It won't
24      open.       Let's see.     I'm going to ask you to hang
25      on (indiscernible), okay?                Just give me a sec.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 38 of 56



                                                                     Page 3

1                     JAMES SHELTON:           Mm hmm.
2                     CAMILLE:      Thank you.              You only have one
3       cable box, right?
4                     JAMES SHELTON:           Yep.
5                     CAMILLE:      Alrighty.           Okay.     Is your
6       cable box accessible to you?                  Because I'm going
7       to need --
8                     JAMES SHELTON:           Yes.
9                     CAMILLE:      -- a serial number.              It's at
10      the very bottom of the cable box on a white
11      sticker.      It'll be labeled TCSN or M Card SN --
12      something with an SN.             It usually starts with --
13                    JAMES SHELTON:           You don't have my
14      serial number already from my phone number?
15                    CAMILLE:      No.      I'm really sorry, no,
16      but --
17                    JAMES SHELTON:           That's really
18      inconvenient.
19                    CAMILLE:      But if it's --
20                    JAMES SHELTON:           Is there another way --
21      is there another way that you know how to fix it?
22                    CAMILLE:      Sure.        Of course.        Can you
23      just tell me where the lights are located?                      Is it
24      at the side or at the front?
25                    JAMES SHELTON:           The lights?

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 39 of 56



                                                                     Page 4

1                     CAMILLE:       The lights on it.
2                     JAMES SHELTON:            The front.
3                     CAMILLE:       Okay.        Yes, that'll do.           Is
4       it just Netflix that's not opening?
5                     JAMES SHELTON:            Yes.
6                     CAMILLE:       Okay.        Let’s see.        Is this
7       happening just now or has this happened before?
8                     JAMES SHELTON:            It's happening now.               I
9       don't think it's happened before, to my
10      knowledge.
11                    CAMILLE:       Okay.        Thank you.        Signal
12      seems to be strong.            Let's see.             I'm going to
13      send a signal to the box right now, okay?                       Just
14      tell me if you see any changes.
15                    JAMES SHELTON:            Hold on.         The TV's on
16      right now.       I'm watching it.               I'm watching TV.
17                    CAMILLE:       Okay.        It might freeze --
18      anything?      Oh, no, it's okay.                   You don't have to
19      move anything.
20                    JAMES SHELTON:            All right.
21                    CAMILLE:       Okay.        Try to access Netflix
22      now.
23                    JAMES SHELTON:            Yep.         It doesn't work.
24                    CAMILLE:       Okay.        Okay, exit out.        And
25      now you're not inside the Netflix app right now,

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 40 of 56



                                                                            Page 5

1       right?
2                         JAMES SHELTON:         Yep.
3                         CAMILLE:     Okay, try to press the A
4       button on your remote on the --
5                         JAMES SHELTON:         Yep.         I already did
6       this.        I already went into the reset Netflix.
7       That doesn't -- that doesn't fix the problem.
8                         CAMILLE:     It didn't.             Okay.    All right.
9       Hmm.        Now just let me check also the Internet.
10      Could be the Internet.                Hold on.
11                        JAMES SHELTON:         This is f            ing
12      bull         t.
13                        CAMILLE:     Okay.       It does say here that
14      the problem is actually something that is above
15      my scope of support.              But I'm going to go ahead
16      and get you an agent from our advanced repair
17      department.
18                        JAMES SHELTON:         Yeah.
19                        CAMILLE:     Stay on the line.               Hold on.
20              (Pause)
21                        KATIE:     Hello.      Thanks for choosing
22      Comcast advanced repair.                 This is Katie.             How can
23      I help you?
24                        CAMILLE:     Hi, Katie.             This is Camille
25      from X1.          I have here Mr. Jim Shelton.                  He has

                                   Veritext Legal Solutions
     800-567-8658                                                            973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 41 of 56



                                                                     Page 6

1       a problem with Netflix.                It won't launch on his
2       X1 platform.        I did troubleshooting and it did
3       indicate that there was minimal to no
4       (indiscernible) packet loss.                    And I was prompted
5       to transfer.
6                     KATIE:      Did you create a ticket?
7                     CAMILLE:       I did.         I have here the
8       ticket number when you're ready.
9                     KATIE:      Go ahead.
10                    CAMILLE:       CR889975757.
11                    KATIE:      All right.            889975757?
12                    CAMILLE:       That's correct.
13                    KATIE:      All right.            So they're
14      accessing Netflix on what device?                    On the
15      television?
16                    CAMILLE:       Yes.
17                    KATIE:      Uh-huh.         Is Mr. James Shelton
18      fully verified?
19                    CAMILLE:       Fully verified.           And I also
20      have his best callback number as well.
21                    KATIE:      Which is?
22                    CAMILLE:                      3942.
23                    KATIE:      All right.            Thank you so much.
24      You can send the customer over.
25                    CAMILLE:       Sure.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 42 of 56



                                                                     Page 7

1                     KATIE:      Hello.        Is this Mr. Shelton?
2                     JAMES SHELTON:            Yes.
3                     KATIE:      Yes, Mr. Shelton.            Can I call
4       you Jim?
5                     JAMES SHELTON:            Yeah.
6                     KATIE:      Okay.        Thank you, Jim.        I'm so
7       sorry.      This is Katie (indiscernible), by the
8       way, from advanced repair.                  And I'm so sorry for
9       the trouble.        I was told that you're having an
10      issue accessing Netflix.                Is that correct?
11                    JAMES SHELTON:            Yeah, I can't -- the
12      app won't launch.
13                    KATIE:      Okay.        But this is on your
14      television, right?
15                    JAMES SHELTON:            Correct.
16                    KATIE:      Okay.        Again, I'm so sorry for
17      the trouble.        But rest assured, sir, this is
18      already advanced repair and we'll do our best to
19      get this working tonight for you.                    Okay?
20                    JAMES SHELTON:            Okay.
21                    KATIE:      All right.            So I have the
22      account pulled up and I was given your best
23      callback number, which is                           3942, if in
24      case I get disconnected.                Is that correct, sir?
25                    JAMES SHELTON:                        3942.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 43 of 56



                                                                     Page 8

1                     KATIE:     Oh,           3942.         All right.
2       Thank you so much.
3                     JAMES SHELTON:           Yep.
4                     KATIE:     Okay.       On the -- so we have one
5       cable box here.         How about your Internet service?
6       Is it working fine?
7                     JAMES SHELTON:           Yeah.         Yeah, it's
8       working.
9                     KATIE:     All right.           So apart from
10      Netflix app on the TV, did you try signing into
11      other applications, if it's working or not?
12                    JAMES SHELTON:           Yes.         I tried to sign
13      into Amazon Prime video; that worked.                      You Tube
14      worked.
15                    KATIE:     Mm hmm.
16                    JAMES SHELTON:           Well, it launched HBO.
17      All that stuff works.             But when I click on
18      Netflix, it like -- okay, that like three bars
19      thing happens for a few seconds, and then --
20                    KATIE:     Mm hmm.
21                    JAMES SHELTON:           -- it just goes right
22      back to the channel that I'm watching.
23                    KATIE:     So it did not route --
24                    JAMES SHELTON:           (indiscernible).
25                    KATIE:     -- to the sign-in page?

                                 Veritext Legal Solutions
     800-567-8658                                                         973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 44 of 56



                                                                     Page 9

1                     JAMES SHELTON:           It does not launch.
2                     KATIE:     Okay.       How long you been having
3       this problem?
4                     JAMES SHELTON:           Just now.
5                     KATIE:     Just today?            But is the Netflix
6       included in the package?
7                     JAMES SHELTON:           I have my own -- I have
8       my own Netflix account.              And I access that
9       through my app on the TV.
10                    KATIE:     And the TV, is it a smart TV?
11                    JAMES SHELTON:           I don't know if that
12      qualifies as a smart TV.               It has an app on it
13      that I can click on.
14                    KATIE:     So basically, you're accessing
15      your Netflix, because you have a direct
16      subscription with Netflix, so you're not using
17      Xfinity username to sign in?
18                    JAMES SHELTON:           Right.
19                    KATIE:     Correct?
20                    JAMES SHELTON:           I have my own -- I have
21      my own Netflix account.
22                    KATIE:     Okay.       All right.          So here's
23      the thing.      Because I thought that you have your
24      package that includes Netflix.                      But when I verify
25      the subscription, it doesn't have it.                      It's only

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 45 of 56



                                                                     Page 10

1       for HBO -- so this is digital --
2                     JAMES SHELTON:           Okay, listen.         Here's
3       the deal.      I just want to launch the app and it
4       won't launch.
5                     KATIE:     But the other --
6                     JAMES SHELTON:           I don’t want to --
7                     KATIE:     -- apps are working.
8                     JAMES SHELTON:           Yeah.        Right.
9                     KATIE:     Mm hmm.         Okay.
10                    JAMES SHELTON:           So I don't want to talk
11      about my subscription, if I have a subscription
12      or not.     I just want to talk about why the app
13      won't open.       That's all I want to know is why it
14      won't open.       Seems to be a technical problem.
15                    KATIE:     All right.           Can you press -- do
16      you have the remote with you, sir?                     Remote --
17                    JAMES SHELTON:           Yes.
18                    KATIE:     Xfinity remote?
19                    JAMES SHELTON:           Yep.
20                    KATIE:     All right.           Can you press an A
21      button?
22                    JAMES SHELTON:           Uh-huh.
23                    KATIE:     When you press an A button,
24      there is some troubleshooting menus that will
25      appear on the screen.             Did you see if there's a

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 46 of 56



                                                                    Page 11

1       recent Netflix there?
2                     JAMES SHELTON:           Yes.         I've tried this
3       like several times already and it has not solved
4       the problem.
5                     KATIE:     Okay.       You did reset the
6       Netflix?
7                     JAMES SHELTON:           While I’m here -- I
8       went and did it again right now and --
9                     KATIE:     Hold on.          Don't do it yet.          I'm
10      going to send a refresh to the box first.
11                    JAMES SHELTON:           Okay.
12                    KATIE:     All right.           And then before we
13      reset Netflix.
14                    JAMES SHELTON:           Okay.
15                    KATIE:     But we don't have an issue with
16      Internet service?
17                    JAMES SHELTON:           No.      The Internet's
18      working just fine.
19                    KATIE:     Okay.       I see.          This phone that
20      you're using, sir -- sir, here's the thing.                      I
21      need to reset the modem as well because it seems
22      it hasn't been reset --
23                    JAMES SHELTON:           Okay.
24                    KATIE:     -- for quite a long time.
25                    JAMES SHELTON:           Yeah, the TV just went

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 47 of 56



                                                                   Page 12

1       off.
2                     KATIE:     All right.           Are you --
3                     JAMES SHELTON:           So, did you --
4                     KATIE:     -- using your home phone or
5       your cellphone?
6                     JAMES SHELTON:           Cellphone.
7                     KATIE:     Cellphone.           Okay, we'll go
8       ahead and reset the modem as well, because this
9       might --
10                    JAMES SHELTON:           Okay.
11                    KATIE:     -- be the -- what's causing the
12      problem.
13                    JAMES SHELTON:           All right.      Yeah, the
14      TV's restarting, it looks like.
15                    KATIE:     Mm hmm.         So we're going to wait
16      for the modem to get back online.                   We're going to
17      wait for the --
18                    JAMES SHELTON:           Yep.
19                    KATIE:     -- TV to get back up and
20      running.      And then we'll relaunch Netflix.
21                    JAMES SHELTON:           All right.
22                    KATIE:     Anyway, so Internet works fine.
23      It's just that -- there's a lot of channels, so
24      only on the application which is affecting
25      Netflix right now.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 48 of 56



                                                                    Page 13

1                     We've already created a reference
2       ticket number for you, Jim.                 If you'd like to
3       take note, I can give it to you.                      But if you
4       don’t have a pen and paper to write on, that's
5       okay.
6                     JAMES SHELTON:           We can come back to
7       that if it's still an issue.
8                     KATIE:     Okay.       Yes, sir.          And I would
9       also like to know, sir, if you have set up your
10      account online on Xfinity.com?                      If you've
11      downloaded the My Account app?
12                    JAMES SHELTON:           Yeah --
13                    KATIE:     You have?          All right.
14                    JAMES SHELTON:           I set up the account
15      before online.         I don't have the app on my phone.
16                    KATIE:     Mm hmm.
17                    JAMES SHELTON:           Do I use that?
18                    KATIE:     Well, that's the same Xfinity
19      account on the website.              It's just that it's more
20      accessible if you have it on your phone, right,
21      if it's an application on your phone.                      But
22      basically --
23                    JAMES SHELTON:           Right.
24                    KATIE:     -- same functionality, so you
25      can -- that's where you can manage your account

                                 Veritext Legal Solutions
     800-567-8658                                                        973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 49 of 56



                                                                  Page 14

1       on the website, if you want to check your account
2       information, want to make changes, want to set up
3       an appointment.         That's what you can do on the My
4       Account.
5                     Also, I would like to let you know
6       about the Wi-Fi, xFi app.                That's where you can
7       troubleshoot on your Wi-Fi service.                  That's also
8       --
9                     JAMES SHELTON:           Correct.
10                    KATIE:     -- on the application.             All
11      right.      So we'll just -- I'm going to run a test
12      as well here.        I'm going to check with the status
13      of the modem and then the TV most likely is on
14      the restarting screen.
15                    JAMES SHELTON:           Yeah, it's doing the
16      restart right now.
17                    KATIE:     All right.
18                    JAMES SHELTON:           All right.     It says
19      connecting --
20                    KATIE:     Mm hmm.
21                    JAMES SHELTON:           -- to your
22      entertainment.
23                    KATIE:     All right.           So the modem is now
24      showing online, so most likely it's going to set
25      already.      All right.        And now, let's go ahead and

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 50 of 56



                                                                   Page 15

1       check the --
2                      JAMES SHELTON:          Yeah.        It just booted
3       back up.
4                      KATIE:    -- TV.
5                      JAMES SHELTON:          Yep.
6                      KATIE:    Okay.
7                      JAMES SHELTON:          It's back up.        So
8       should I go back into Netflix?
9                      KATIE:    Oh, if you're getting live
10      channels, yes, you can go to the app.
11                     JAMES SHELTON:          Let me see if that
12      works.       Looks like it's working now.
13                     KATIE:    It's working?
14                     JAMES SHELTON:          Yeah, it looks like
15      it's -- looks like it's coming on.                     Let me see
16      here.       Yeah.   Think that did the trick.
17                     KATIE:    All right.           Yes, sir.     Because
18      that -- since it's an application on your TV,
19      they'll also require Wi-Fi connection.                     Some are
20      connected if you're using your TV.                     So apparently
21      what's causing it is the modem, which hasn't been
22      reset for like more than a month.                     Actually, it's
23      40 days.
24                     So you really need to refresh the
25      connection and then when you reconnect it back to

                                 Veritext Legal Solutions
     800-567-8658                                                        973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 51 of 56



                                                                    Page 16

1       the app --
2                     JAMES SHELTON:           How fast -- do you guys
3       automatically refresh the connection?
4                     KATIE:     No.      No, actually, no.
5                     JAMES SHELTON:           No?
6                     KATIE:     But we will suggest to have it
7       reset on your end by going to the website.
8       There's a reset option there.                   Or you can
9       physically power cycle the modem by unplugging
10      the -- replugging the power cord.                      At least a
11      week.
12                    JAMES SHELTON:           All right.         Okay.
13                    KATIE:     All right.
14                    JAMES SHELTON:           Thank you.
15                    KATIE:     You're welcome.               Is there
16      anything else I can assist you with today?
17                    JAMES SHELTON:           That's it.         Thank you
18      so much.
19                    KATIE:     You're most welcome, Jim.                  And
20      thank you also for choosing Comcast.                      We really
21      value your business.            Goodnight and take care.
22                    JAMES SHELTON:           Yes.         Goodnight.    Bye-
23      bye.
24                    KATIE:     Bye now.
25

                                 Veritext Legal Solutions
     800-567-8658                                                         973-410-4098
       Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 52 of 56



                                                                  Page 17

1                           C E R T I F I C A T I O N
2
3       I, Sonya Ledanski Hyde, certify that the
4       foregoing transcript is a true and accurate
5       record of the proceedings.
6
7
8
        <%12151,Signature%>
9       __________________________________
10
11      Veritext Legal Solutions
12
13
14
15
16      Date:       August 12, 2020
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
   Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 53 of 56


[12 - go]                                                                      Page 1

           1           appear 10:25             6:25                          d
 12 17:16              application 12:24      card 3:11             date 17:16
 12151 17:8              13:21 14:10 15:18    care 16:21            days 15:23
                       applications 8:11      case 7:24             deal 10:3
           2
                       appointment 14:3       causing 12:11         demand 2:19
 2020 17:16            apps 10:7                15:21               department 5:17
           4           assist 16:16           cellphone 12:5,6,7    device 6:14
 40 15:23              assured 7:17           certify 17:3          digital 10:1
          -3942 6:22   august 17:16           changes 4:14 14:2     direct 9:15
   7:25                automatically          channel 2:15 8:22     disconnected 7:24
           3942 7:23     16:3                 channels 12:23        doing 14:15
                                 b              15:10               don’t 10:6 13:4
           6
                                              check 5:9 14:1,12     downloaded 13:11
      3942 8:1         back 2:15 8:22
                                                15:1
                         12:16,19 13:6                                        e
           8                                  choosing 5:21
                         15:3,7,8,25                                e 17:1
 889975757 6:11                                 16:20
                       bars 8:18                                    entertainment
           a                                  click 2:8,14,18,20
                       basically 9:14                                 14:22
                                                8:17 9:13
 access 4:21 9:8         13:22                                      exactly 2:10
                                              closed 2:23
 accessible 3:6        best 6:20 7:18,22                            exit 4:24
                                              comcast 1:13 5:22
   13:20               booted 15:2
                                                16:20                         f
 accessing 6:14        bottom 3:10
                                              come 13:6             f 17:1
   7:10 9:14           box 3:3,6,10 4:13
                                              coming 15:15          fast 16:2
 account 7:22 9:8        8:5 11:10
                                              connected 15:20       fi 14:6,7 15:19
   9:21 13:10,11,14    bull t 5:12
                                              connecting 14:19      fine 8:6 11:18
   13:19,25 14:1,4     business 16:21
                                              connection 15:19        12:22
 accurate 17:4         button 2:19 5:4
                                                15:25 16:3          first 2:2 11:10
 advanced 5:16,22        10:21,23
                                              cord 16:10            fix 3:21 5:7
   7:8,18              bye 16:22,23,24
                                              correct 6:12 7:10     foregoing 17:4
 agent 5:16                      c              7:15,24 9:19 14:9   freeze 4:17
 ahead 5:15 6:9        c 17:1,1               course 3:22           front 3:24 4:2
   12:8 14:25          cable 3:3,6,10 8:5     cr889975757 6:10      f    ing 5:11
 alrighty 3:5          call 1:13 7:3          crash 2:11            fully 6:18,19
 amazon 8:13           callback 6:20 7:23     crashed 2:13          functionality
 anyway 12:22          calling 2:1            create 6:6              13:24
 apart 8:9             camille 2:1,2,5,10     created 13:1
 app 2:8,13 4:25                                                              g
                         2:16,21,23 3:2,5,9   customer 6:24
   7:12 8:10 9:9,12      3:15,19,22 4:1,3,6                         getting 15:9
                                              cycle 16:9
   10:3,12 13:11,15      4:11,17,21,24 5:3                          give 2:25 13:3
   14:6 15:10 16:1       5:8,13,19,24,24                            given 7:22
 apparently 15:20        6:7,10,12,16,19,22                         go 2:19,19 5:15
                                                                      6:9 12:7 14:25
                                 Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
   Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 54 of 56


[go - please]                                                                     Page 2

   15:8,10             issue 7:10 11:15        knowledge 4:10        netflix 2:8,8,19 4:4
 goes 2:14 8:21           13:7                            l            4:21,25 5:6 6:1,14
 going 2:24 3:6        it'll 3:11                                      7:10 8:10,18 9:5,8
                                               labeled 3:11
   4:12 5:15 11:10     i’m 11:7                                        9:15,16,21,24 11:1
                                               launch 6:1 7:12
   12:15,16 14:11,12              j                                    11:6,13 12:20,25
                                                  9:1 10:3,4
   14:24 16:7                                                          15:8
                       james 2:4,4,5,7,13      launched 8:16
 good 2:5                                                            note 13:3
                          2:18,22 3:1,4,8,13   ledanski 17:3
 goodnight 16:21                                                     number 3:9,14,14
                          3:17,20,25 4:2,5,8   legal 17:11
   16:22                                                               6:8,20 7:23 13:2
                          4:15,20,23 5:2,5     letting 2:11
 guys 16:2                                                                     o
                          5:11,18 6:17 7:2,5   let’s 4:6
           h              7:11,15,20,25 8:3    lights 3:23,25 4:1    o 17:1
 hang 2:24                8:7,12,16,21,24      line 5:19             oh 4:18 8:1 15:9
 happened 4:7,9           9:1,4,7,11,18,20     listen 10:2           okay 2:10,16,23
 happening 4:7,8          10:2,6,8,10,17,19    live 15:9               2:25 3:5 4:3,6,11
 happens 8:19             10:22 11:2,7,11,14   located 3:23            4:13,17,18,21,24
 hbo 8:16 10:1            11:17,23,25 12:3,6   long 9:2 11:24          4:24 5:3,8,13 7:6
 hello 2:5 5:21 7:1       12:10,13,18,21       looks 12:14 15:12       7:13,16,19,20 8:4
 help 2:6 5:23            13:6,12,14,17,23        15:14,15             8:18 9:2,22 10:2,9
 hi 5:24                  14:9,15,18,21 15:2   loss 6:4                11:5,11,14,19,23
 hmm 3:1 5:9 8:15         15:5,7,11,14 16:2    lot 12:23               12:7,10 13:5,8
   8:20 10:9 12:15        16:5,12,14,17,22               m             15:6 16:12
   13:16 14:20         jim 5:25 7:4,6 13:2                           online 12:16 13:10
                                               m 3:11
 hold 4:15 5:10,19        16:19                                        13:15 14:24
                                               manage 13:25
   11:9                           k                                  open 2:14,24
                                               mean 2:11
 home 12:4                                                             10:13,14
                       katie 5:21,22,24        menus 10:24
 huh 6:17 10:22                                                      opening 4:4
                          6:6,9,11,13,17,21    minimal 6:3
 hyde 17:3                                                           option 16:8
                          6:23 7:1,3,6,7,13    mm 3:1 8:15,20
           i              7:16,21 8:1,4,9,15      10:9 12:15 13:16             p
 included 9:6             8:20,23,25 9:2,5        14:20              package 9:6,24
 includes 9:24            9:10,14,19,22 10:5   modem 11:21 12:8      packet 6:4
 inconvenient 3:18        10:7,9,15,18,20,23      12:16 14:13,23     page 8:25
 indicate 6:3             11:5,9,12,15,19,24      15:21 16:9         paper 13:4
 indiscernible 2:25       12:2,4,7,11,15,19    month 15:22           pause 5:20
   6:4 7:7 8:24           12:22 13:8,13,16     morning 2:5           pen 13:4
 information 14:2         13:18,24 14:10,17    move 4:19             phone 3:14 11:19
 inside 2:16,17 4:25      14:20,23 15:4,6,9               n            12:4 13:15,20,21
 internet 5:9,10 8:5      15:13,17 16:4,6,13                         physically 16:9
                                               n 17:1
   11:16 12:22            16:15,19,24                                platform 2:17 6:2
                                               name 2:3
 internet's 11:17      know 3:21 9:11                                please 2:2
                                               need 3:7 11:21
                          10:13 13:9 14:5
                                                  15:24
                                 Veritext Legal Solutions
 800-567-8658                                                               973-410-4098
   Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 55 of 56


[power - verify]                                                                   Page 3

 power 16:9,10            8:1,9,21 9:18,22     showing 14:24          thanks 5:21
 press 5:3 10:15,20       10:8,15,20 11:8,12   side 3:24              thing 8:19 9:23
   10:23                  12:2,13,21,25        sign 8:12,25 9:17        11:20
 prime 8:13               13:13,20,23 14:11    signal 4:11,13         think 4:9 15:16
 problem 5:7,14           14:16,17,18,23,25    signature 17:8         thought 9:23
   6:1 9:3 10:14 11:4     15:17 16:12,13       signing 8:10           three 8:18
   12:12                route 8:23             sir 7:17,24 10:16      ticket 6:6,8 13:2
 proceedings 17:5       run 14:11                11:20,20 13:8,9      time 11:24
 prompted 6:4           running 12:20            15:17                times 11:3
 pulled 7:22                      s            smart 9:10,12          today 9:5 16:16
           q                                   sn 3:11,12             told 7:9
                        says 14:18
                                               solutions 17:11        tonight 7:19
 qualifies 9:12         scope 5:15
                                               solved 11:3            transcript 17:4
 quite 11:24            screen 10:25 14:14
                                               sonya 17:3             transfer 6:5
           r            sec 2:25
                                               sorry 3:15 7:7,8       trick 15:16
                        seconds 8:19
 r 17:1                                          7:16                 tried 8:12 11:2
                        see 2:24 4:6,12,14
 ready 6:8                                     starts 3:12            trouble 7:9,17
                          10:25 11:19 15:11
 really 3:15,17                                status 14:12           troubleshoot 14:7
                          15:15
   15:24 16:20                                 stay 5:19              troubleshooting
                        send 4:13 6:24
 reconnect 15:25                               sticker 3:11             6:2 10:24
                          11:10
 record 17:5                                   strong 4:12            true 17:4
                        serial 3:9,14
 reference 13:1                                stuff 8:17             try 4:21 5:3 8:10
                        service 8:5 11:16
 refresh 11:10                                 subscription 9:16      trying 2:7
                          14:7
   15:24 16:3                                    9:25 10:11,11        tube 8:13
                        set 13:9,14 14:2,24
 relaunch 12:20                                suggest 16:6           tv 2:15 4:16 8:10
                        shelton 1:13 2:4,4
 remote 5:4 10:16                              support 5:15             9:9,10,10,12 11:25
                          2:7,13,18,22 3:1,4
   10:16,18                                    sure 3:22 6:25           12:19 14:13 15:4
                          3:8,13,17,20,25
 repair 5:16,22 7:8                                      t              15:18,20
                          4:2,5,8,15,20,23
   7:18                                                               tv's 4:15 12:14
                          5:2,5,11,18,25       t 17:1,1
 replugging 16:10                                                               u
                          6:17 7:1,2,3,5,11    take 13:3 16:21
 require 15:19
                          7:15,20,25 8:3,7     talk 10:10,12          uh 6:17 10:22
 reset 5:6 11:5,13
                          8:12,16,21,24 9:1    tcsn 3:11              unplugging 16:9
   11:21,22 12:8
                          9:4,7,11,18,20       technical 10:14        use 13:17
   15:22 16:7,8
                          10:2,6,8,10,17,19    television 6:15        username 9:17
 rest 7:17
                          10:22 11:2,7,11,14     7:14                 usually 3:12
 restart 14:16
                          11:17,23,25 12:3,6   tell 3:23 4:14                   v
 restarting 12:14
                          12:10,13,18,21       test 14:11
   14:14                                                              value 16:21
                          13:6,12,14,17,23     thank 2:1 3:2 4:11
 right 2:17 3:3 4:13                                                  verified 6:18,19
                          14:9,15,18,21 15:2     6:23 7:6 8:2 16:14
   4:16,20,25 5:1,8                                                   verify 9:24
                          15:5,7,11,14 16:2      16:17,20
   6:11,13,23 7:14,21
                          16:5,12,14,17,22
                                  Veritext Legal Solutions
 800-567-8658                                                                973-410-4098
   Case 2:20-cv-01763-NIQA Document 17-2 Filed 08/18/20 Page 56 of 56


[veritext - yep]                                                        Page 4

 veritext 17:11
 video 8:13
           w
 wait 12:15,17
 want 10:3,6,10,12
   10:13 14:1,2,2
 watch 2:7
 watching 4:16,16
   8:22
 way 3:20,21 7:8
 we've 13:1
 website 13:19 14:1
   16:7
 week 16:11
 welcome 16:15,19
 went 5:6 11:8,25
 white 3:10
 wi 14:6,7 15:19
 work 2:9,22 4:23
 worked 8:13,14
 working 7:19 8:6
   8:8,11 10:7 11:18
   15:12,13
 works 8:17 12:22
   15:12
 write 13:4
           x
 x1 2:1,17 5:25 6:2
 xfi 14:6
 xfinity 2:18 9:17
   10:18 13:18
 xfinity.com 13:10
           y
 yeah 2:21 5:18 7:5
   7:11 8:7,7 10:8
   11:25 12:13 13:12
   14:15 15:2,14,16
 yep 3:4 4:23 5:2,5
   8:3 10:19 12:18
   15:5
                             Veritext Legal Solutions
 800-567-8658                                                     973-410-4098
